Citation Nr: 1111392	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to additional nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to May 1945.  He died in April 2008.  The appellant's is the executor of his estate.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 administrative decision, which awarded the appellant a total of $600 for burial benefits.


FINDINGS OF FACT

1.  The Veteran died in April 2008.  The certificate of death shows that the immediate cause of death was acute cardiac arrest; other significant conditions contributing to death but not related to the cause of death were hypertension, osteoarthritis, and rectal cancer.

2.  At the time of death, the Veteran was service-connected for eczematoid dermatitis, rated as 30 percent disabling, and was receiving nonservice-connected pension benefits, including special monthly compensation based on the need for aid and attendance.

3.  The preponderance of the evidence is against a finding that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to additional burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 3.1600, 3.1601 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As to the additional burial benefits at issue, the notice and duty to assist provisions of the VCAA have no effect on the appeal, where the law and not the facts are dispositive of the matter.  See Manning v. Principi, 16Vet. App. 534, 542-43 (2002). 

II. Analysis

In the case of a deceased veteran who, at the time of death, was in receipt of nonservice-connected pension benefits, the Secretary may pay a sum not exceeding $300 for funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  In addition, if the eligible Veteran was not buried in a national cemetery, an additional $300.00 is payable for a plot or internment allowance.  38 U.S.C.A. § 2303(b).

Additional burial benefits are paid only in the event that a veteran dies as a result of a service-connected disability.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a).

In this case, the Veteran died in April 2008.  The certificate of death shows that he died of natural causes and that the immediate cause of death was acute cardiac arrest; other significant conditions contributing to death but not related to the cause of death were hypertension, osteoarthritis, and rectal cancer.  However, at the time of death, the Veteran was only service-connected for eczematoid dermatitis, rated as 30 percent disabling.  By a May 3005 rating decision, the Veteran was awarded nonservice-connected pension benefits, including special monthly compensation based on the need for aid and attendance.

As the preponderance of the evidence of record fails to show that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death, the appellant is only eligible to receive the maximum allowances for burial costs and for plot or internment costs permitted under the statute for veterans receiving nonservice-connected pension benefits at the time of death.  See 38 U.S.C.A. §§ 2302(a); 2303(b).

The appellant seeks reimbursement for the Veteran's burial expenses in excess of the amount provided under 38 U.S.C.A. §§ 2302(a) and 2303(b) (i.e., $600.00).  On a VA Form 21-530, Application for Burial Benefits, the appellant indicated that she had paid $4,155.00 in burial expenses and that the Veteran was buried in the East Bloomfield Cemetery, not a national cemetery.  In support, the appellant submitted a copy of the funeral home's itemized bill, showing the bill was paid in full.  

In a July 2008 administrative action, the RO awarded the appellant the maximum allowable, $300.00 for funeral costs and $300.00 for cemetery/plot costs, for a veteran whose death was not related to military service.

The Board notes that the U. S. Court of Appeals for Veterans Claims held in Mintz v. Brown, 6 Vet. App. 277 (1994), that "a claimant would not be entitled to chapter 23 burial benefits, including reimbursement of $1500 under 38 U.S.C.A. § 2307, unless service connection [for the cause of the Veteran's death] is established under a statutory provision other than 38 U.S.C.A. § 1151 [or § 1318]."

In light of the Court's holding in Mintz, and because service connection for the cause of the Veteran's death has not been established-in other words, the Veteran's death has not been found to be the result of a service-connected disability, the Board finds that the appellant is not eligible for increased burial and/or plot or internment benefits under the provisions of 38 U.S.C.A. § 2307, and her claim must be denied, and the benefit of the doubt rule is not for application.

The Board acknowledges the appellant's statements and well-reasoned, passionate arguments that she was the only family that the Veteran had for many years prior to his death; that, as a Veteran who served his country in World War II, one cannot "put a price on the services that our veterans have provided for this country"; and that it is upsetting that a mere $600.00 "is all our country feels they are worth."  However, the pertinent legal authority governing burial and plot/internment allowances is clear and specific, and the Board is bound by such authority.  While the Board is sympathetic to her claim and the fact that she paid $4,155.00 out of her life savings to see that the Veteran had a proper burial and resting place, the Board does not have authority to grant benefits on an equitable basis.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) (West 2002), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.

As, on these facts, additional nonservice-connected burial benefits are not allowed by law, the appellant's claim for such must be denied.  Where, as here, the law and not the evidence is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional nonservice-connected burial benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


